                 Case 2:18-cr-00257-MCE Document 53 Filed 01/06/21 Page 1 of 3



 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   MICHAEL D. ANDERSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
 9

10

11                                 IN THE UNITED STATES DISTRICT COURT

12                                    EASTERN DISTRICT OF CALIFORNIA

13

14   UNITED STATES OF AMERICA,                               CASE NO. 2:18-cr-257 MCE
15                                    Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                             TIME PERIODS UNDER SPEEDY TRIAL
16                 v.                                        ACT; ORDER
17   RAHMAN LAKHANI, et al.,
                                                             Courtroom: The Honorable Morrison C. England Jr.
18                                    Defendants.
19
20

21                                                  STIPULATION
22          Plaintiff United States of America, by and through its counsel of record, and defendants, by
23 and through defendants’ counsel of record, hereby stipulate as follows:

24          1.          By previous order, this matter was set for status on January 7, 2021.
25          2.          By this stipulation, defendants now move to vacate the January 7, 2021 status hearing
26 and continue it until April 1, 2021, and to exclude time between January 7, 2021, and April 1, 2021,

27 under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

28                                                                                                          1
   U.S. v. Lakhani, 2:18-CR-00257
29 Stipulation to Reset Status Conference

30
                Case 2:18-cr-00257-MCE Document 53 Filed 01/06/21 Page 2 of 3



 1         3.       The parties agree and stipulate, and request that the Court find the following:

 2                  a)     The government has represented that the discovery associated with this case

 3         includes over a hundred thousand pages of documents, electronically imaged devices, and

 4         video and audio files. Pursuant to a protective order, that discovery has been either produced

 5         directly to counsel and/or made available for inspection and copying.

 6                  b)     Counsel for defendants desire additional time to continue reviewing the large

 7         volume of discovery, including the discovery made available for inspection, consult with his

 8         clients, including Mr. Lakhani who still resides in Illinois, review the current charges and

 9         research related defenses and possible trial motions, to discuss possible trial motions and

10         immigration consequences with his clients, research potential sentencing exposure for each

11         defendant, including conducting a further analysis of the Guidelines, and to otherwise

12         prepare for trial.

13                  c)     Further, defense counsel requests additional time given his commitments in

14         other cases, including continued work on litigation related to the COVID-19 pandemic,

15         which is still ongoing.

16                  d)     Defense counsel also has personal or familial obligations that further impact

17         his availability between January 7, 2021, and April 1, 2021.

18                  e)     Counsel for defendants believes that failure to grant the above-requested

19         continuance would deny him the reasonable time necessary for effective preparation, taking

20         into account the exercise of due diligence, and would deny his clients continuity of counsel.

21                  f)     The government does not object to the continuance.

22                  g)     Based on the above-stated findings, the ends of justice served by continuing

23         the case as requested outweigh the interest of the public and the defendants in a trial within

24         the original date prescribed by the Speedy Trial Act.

25                  h)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

26         3161, et seq., within which trial must commence, the time period of January 7, 2021 to April

27         1, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

28                                                                                                          2
   U.S. v. Lakhani, 2:18-CR-00257
29 Stipulation to Reset Status Conference

30
                 Case 2:18-cr-00257-MCE Document 53 Filed 01/06/21 Page 3 of 3



 1          Code T4] because it results from a continuance granted by the Court at defendants’ request

 2          on the basis of the Court’s finding that the ends of justice served by taking such action

 3          outweigh the best interest of the public and the defendants in a speedy trial.

 4          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of

 5 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

 6 a trial must commence.

 7          IT IS SO STIPULATED.

 8    Dated: January 4, 2021                                  MCGREGOR W. SCOTT
                                                              United States Attorney
 9

10                                                            /s/ Rosanne Rust
                                                              Rosanne Rust
11                                                            Assistant United States Attorney
12

13    Dated: January 4, 2021                                  /s/ Patrick K. Hanly
                                                              Patrick K. Hanly
14                                                            Counsel for Defendants
                                                              Rahman Lakhani, N. Ali
15                                                            Enterprises, Inc., and 21 Century
                                                              Distribution, Inc.
16
                                                     ORDER
17
            The Court has read and considered the parties’ Stipulation. The Court hereby finds that the
18
     Stipulation, which the Court incorporates by reference into this Order, demonstrates facts that
19
     provide a basis to exclude time under the Speedy Trial Act pursuant to 18 U.S.C.§ 3161(h)(7)(A),
20
     B(iv) [Local Code T4]. Time is excluded under the Speedy Trial Act between January 7, 2021, and
21
     Aprl 1, 2021.
22
            IT IS SO ORDERED.
23
            Dated: January 6, 2021
24

25
26

27

28                                                                                                             3
   U.S. v. Lakhani, 2:18-CR-00257
29 Stipulation to Reset Status Conference

30
